                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

JONATHON JONES,

       Petitioner,

v.                                                               Case No. 18-13387

GREG SKIPPER,

     Respondent.
_______________________________________/

               ORDER GRANTING MOTION TO STAY PROCEEDINGS
                 AND ADMINISTRATIVELY CLOSING THE CASE

       Pending before the court is a Motion to Stay Proceedings (Dkt. #3) filed by pro se

petitioner Jonathon Jones regarding his Petition for Writ of Habeas Corpus (Dkt. #1).

Jones is seeking return of his legal paperwork from the Michigan Reformatory, where he

is currently incarcerated, and requests a stay so that he may exhaust his administrative

and state court remedies as required by 28 U.S.C. § 2254. (Dkt. #3, PageID 29.) The

court will stay the case to allow him to do this. Accordingly,

       IT IS ORDERED that Petitioner’s Motion to Stay (Dkt. #3) is GRANTED, and the

habeas petition is STAYED.

       Petitioner shall file a motion to lift the stay and any amended petition in this court

that he may wish to file within sixty days after the conclusion of the state court

proceedings. Failure to comply with any of the conditions of the stay could result in the

dismissal of the habeas petition. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

       IT IS FURTHER ORDERED that, to avoid administrative difficulties, the Clerk of

Court is DIRECTED to close this case. Nothing in this order or in the related docket
entry shall be considered a dismissal of this matter. Upon receipt of a motion to lift the

stay following exhaustion of state remedies, the court shall order the Clerk to reopen

this case.

                                                            s/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE

Dated: January 24, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 24, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-13387.JONES.GrantStay.docx




                                                       2
